In re State of Louisiana; —Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. F, No. 105-3310; to *649the Court of Appeal, Fifth Circuit, No. 10-KH-573.
Granted. Because relator’s application for writs on direct review was not filed within the statutory delay period, see La. C.Cr.P. art. 922(B); La.S.Ct.R.X Section 5, his conviction and sentence became final on March 25, 2008. Relator’s application for post-conviction relief, filed on March 29, 2010, is therefore time-barred by La. C.Cr .P. art. 930.8. See State ex rel. Hall v. State, 99-0326 (La.9/24/99), 871 So.2d 1071. Accordingly, the Fifth Circuit’s ruling remanding the case for consideration is reversed and the district court’s ruling dismissing the application as untimely filed is reinstated.
JOHNSON, J., would deny.